Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 08/17/2022 is acknowledged. Claims 1-8, 10, 19, 27, 28, and 32 have been canceled, claims 12, 17, and 20-22 have been withdrawn, and new claims 42-44 have been added. Claims 9, 11, 13-16, 18, 23-26, 29-31, and 33-44 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 08/17/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the rejections are modified based on the amendments and new claims. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14, 15, 23, 26, 27, 31, 33, and 37-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1).
Cartier et al. teach a wet-laid nonwoven for medical, etc., having a basis weight of 40-160 g/m2 (grammage) and a tear index of >5 mNm2/g and advantageously 5-15 mNm2/g (ISO standard 1974-1990 E) comprising nonwoven fabric substrate (the gauze according to the instant specification page 28, line 7-32) of long fibers made from a mixture of synthetic and natural fibers such as polypropylene and cellulose impregnated with nanofibrillar cellulose (NFC) derived from softwood for its entire thickness with 
the NFC being from wood with a diameter of the order of 20 nm and length of 0.1-1 μm; 
wherein the nonwoven fabric has a thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g, more advantageously of the order of 4.5 cm3/g, the nonwoven fabric is prepared by soaking nonwoven with NFC in water suspension followed by drying and exemplified a nonwoven with a grammage of 71.7 g/m2 and tear index of 10.72 mNm2/g and drying with glazing machine in example 2-3b (entire reference, especially abstract, paragraph 1-4, 11-13, 19, 24, 25, 27, 28, 33, 34, 40, 44, 45, 50, 51, 53, 56, 59, 62, 66, 81, and claims 1, 4-6, 9, 12, 14, and 15). The density of the wet-laid nonwoven is calculated to be 0.167-0.5 g/cm3 (167-500 kg/m3) based on the thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g (density=grammage/thickness).
With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Cartier et al. do not specify the exact same length and density (claim 38) of the NFC, grammage (claim 43), and tear index of the medical nonwoven (product).
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges lies inside or do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the claimed range of length of the NFC is exceeding 1 μm and the range of length of the NFC taught in the prior art is 0.1-1 μm and therefor, close enough to the claimed range while the NFC taught by prior art have the same enhanced mechanical strength such as tear index on non-woven fabric as the claimed NFC, i.e., having the same property. Furthermore, according to the instant specification, the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable.
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
The claimed range of product grammage in claim 43 is 47-55 g/m2 (claim 43) and the range of product grammage taught in the prior art is 40-160 g/m2 (and 71.7 g/m2) and therefor, includes the claimed range. Furthermore, according to the instant specification, the grammage of the product of 25-80 g/m2, 20-60 g/m2 being suitable (page 28, line 4-5, page 30, line 12-14, page 31, line 11-15) and grammage of the product of 25-80 g/m2 is claimed in claim 14. Thus, the criticality of 47-55 g/m2 in claim 43 grammage vs 40-160 g/m2 and 71.7 g/m2 is not established.
The claimed range of product tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product tear index taught in the prior art is >5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 15-70 mNm2/g and 19-55 mNm2/g tear index vs >5 mNm2/g is not established.
Response to Applicants’ arguments:
Applicants argue that Cartier et al. teach a tear index >5 mNm2/g and with only example 1 of 14.72 mNm2/g; thus, do not teach the claimed medical product, with a tear index of 15-70 mNm2/g, comprising layer of gauze comprising a mixture of cellulose fibers and synthetic fibers while tear resistance is needed and the criticality of tear resistance is evidenced by the examples of the claimed invention based on the cellulose/polypropylene of cellulose/polypropylene/polyester gauze vs the product based on cellulose only with regard to the desire properties.
However, this argument is not deemed persuasive. As stated in the response to argument in the office actin dated 05/23/2022 (page 6-7):
The inventive concept of both the prior art (Cartier et al.) and the instant application are the same: improving the mechanical properties of a gauze with NFC treatment for medical use. The criticality lies in the NFC treatment, not the choice of pre-treatment gauze or the choice of NFC unless there are unexpected results.
Thus, with Cartier et al.’s teachings of 
a tear index >5 mNm2/g, which includes the claimed 15-70 mNm2/g, 
long fibers being made from a mixture of synthetic and natural fibers, such as polypropylene, and cellulose to be impregnated with NFC, and 
post-treatment tear index increasing from tear index of pre-treatment being proportional to incorporated NFC%; 
it would have been customary for an artisan of ordinary skill and prima facie obvious, based on the known desired tear index of the medical product, to choose the pre-treatment gauze with optimal pre-treatment tear index (mixture of cellulose and synthetic fibers of the gauze) and the NFC% to be incorporated into the pre-treatment gauze in order to best achieve the desired results of post-treatment tear index based on the specific medical product, i.e., the desired post-treatment tear index of a gauze as a medical product and the means to achieve is known  (taught by Cartier et al. as >5 mNm2/g and based on the pre-treatment tear index plus the incorporated NFC%) and thus the tear index of the obtained post-treatment medical product is predictable with no unexpected results, i.e., no criticality of the claimed tear index of the post-treatment medical product. Please refer to MPEP 2144.05.I and MPEP 2144.05:
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

The same rationale in the response above applies to Applicants argument with regard to the claimed grammage of the gaze in the same manner.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1), as applied to claims 9, 14, 15, 23, 26, 27, 31, 33, and 37-43, as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the instant 103 rejection is basically the same as the previous response, thus the response discussed previously applies here as well and is not persuasive for reason discussed above.

Claims 9, 11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) in view of Laukkanen et al. (WO 2014/128354 A1).
The teachings of Cartier et al. are discussed above and applied in the same manner. Cartier et al. also teach the wet-laid nonwoven comprising additives (paragraph 40).
Cartier et al. do not specify the exact same density of the NFC in claim 38 and product tear index in claims 9 and 37.
This deficiency is cured by the rational that a prima facie case of obviousness exists where the claimed ranges overlap with or lies inside the prior art ranges, such as in the instant rejection.
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
The claimed range of product tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product tear index taught in the prior art is>5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 15-70 mNm2/g and 19-55 mNm2/g tear index over >5 mNm2/g is not established.
Cartier et al. do not specify: i) the exact same length of the NFC (claim 9); ii) NFC being oxidized and anionically chemically modified (claim 25); iii) the viscosity of the NFC (claims 11 and 24); iv) the additives including a therapeutic agent (claim 16); and v) the plant NFC is hardwood NFC.
These deficiencies are cured by Laukkanen et al. who teach hydrogel of bundles of plant derived nanofibrillar cellulose (NFC-N) or NFC treated with TEMPO-mediated oxidation (2,2,6,6-tetramethylpiperidine-1-oxy radical, also anionically chemically (NFC-L) being incorporated in a gauze or non-woven material for making wound treatment (page 8, line 19-29, page 10, line 35-38, page 12, line 25-35, and page 21, line 31-34 and claims 1-5, 7-9, 13, and 15) which further comprising bioactive agents (page 18, line 18-34, claim 11), i.e., wound dressing, with:
the plant material for deriving NFC being softwood and hardwood (the paragraph bridges page 1 and 11);
the diameter and length of NFC being 2-200 nm and 0.5-10 μm, respectively, (page 14, line 5-21);
the diameter and length of NFC-N and zero shear viscosity and yield stress of  [NFC-N] @0.5% by weight in water being 7 nm, several μm, 8000 Pa.s, and a of 5 Pa, respectively and the diameter and length of NFC-L and zero shear viscosity and yield stress of  [NFC-L] @0.8% by weight in water being 2-6 nm, 500-2000 nm, 35000 Pa.s, and a of 22 Pa, respectively, (page 16, line 25-38, page 27, line 26 - page 28, line 9);
and the viscosity being > about 100 Pa.s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] of 0.5% by weight in water (figure 2), i.e., >> about 100 Pa.s at shear rate 10 rpm for a [NFC-L] of 0.8% by weight in water.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to replace the NFC in the composition taught by Cartier et al. with the NFC with the length of 0.5-10 μm taught by Laukkanen et al. NFC with a length of 0.5-10 μm being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material. Furthermore, according to the instant specification, the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify NFC in the composition taught by Cartier et al. being non-treated (NFC-N) or oxidized with TEMPO (NFC-L) with the viscosity characteristic taught by Laukkanen et al. of NFC-N or NFC-L. Both NFC and TEMPO oxidized NFC being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify additives in the composition taught by Cartier et al. including bioactive agent. Incorporating bioactive agents in wound treatment composition comprising NFC was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from it having been used in the prior art, and from it being recognized in the prior art as useful for the same purpose of impregnating gauze for wound treatment.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to replace the softwood NFC in the composition taught by Cartier et al. with hardwood NFC. Both softwood and hardwood NFC being suitable NFC was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the softwood NFC in the composition taught by Cartier et al. with hardwood NFC flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose of wound treatment.
Response to Applicants’ arguments:
Argument regarding the instant 103 rejection is basically the same as the previous response, thus the response discussed previously applies here as well and is not persuasive for reason discussed above.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (WO 2014/128354 A1), as applied to claims 9, 11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-44, as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the instant 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 9, 11, 13-16, 18, 24-27, 29, 30, 31, 33, and 36-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) in view of Cartier et al. (EP 2781652 A1).
The teachings of Laukkanen et al. are discussed above and applied in the same manner. With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Laukkanen et al. do not specify: i) the same soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material; ii) the material of gauze in claim 9 and 23, and 42, grammage of the gauze product in claims 14, 26, and 43, the tear index of the gauze product in claim 36, and the bulk density of the gauze product in claim 38.
These deficiencies are cured by Cartier et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify incorporating NFC hydrogel (NFC water suspension) in a gauze or non-woven material as wound dressing taught by Laukkanen et al. including a soaking step and a dewatering step. Incorporating NFC water suspension in a gauze or non-woven material as wound dressing including a soaking step and a dewatering step was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify the gauze material, its grammage, the tear index, and the bulk density of the gauze product taught by Laukkanen et al. being mixture of cellulose fibers and polypropylene fibers, 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively. A wound-treating NFC impregnated nonwoven gauze being mixture of cellulose fibers and polypropylene fibers and having grammage, tear index, and bulk density of 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively, was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. The claimed range of product grammage is 47-55 g/m2 (claim 43), tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product grammage is 40-160 g/m2 or 71.7 g/m2 and the tear index taught in the prior art is>5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the grammage of the product of 25-80 g/m2, 20-60 g/m2 being suitable (page 28, line 4-5, page 30, line 12-14, page 31, line 11-15) and grammage of the product of 25-80 g/m2 is claimed in claim 14 and the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 47-55 g/m2 in claim 43 grammage vs 40-160 g/m2 and 71.7 g/m2 and 15-70 mNm2/g and 19-55 mNm2/g tear index over >5 mNm2/g is not established.
Laukkanen et al. do not specify the same diameter in claims 40 and 41.
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of NFC diameter is 5-100 nm and 10-50 nm and the range of NFC diameter taught in the prior art is 2-200 nm and therefor, includes the claimed range.

Response to Applicants’ arguments:
Applicants argue that Laukkanen et al. fail to teach the preparation step of the claimed medical product.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above and in the previous office action, although Laukkanen et al. do not specify the same soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material; this deficiency is cured by Cartier et al.’s teaching of soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by What’s The Difference? Woven vs. Non-Woven Gauze (https://dukal.com/blog/products/woven-vs-non-woven-gauze).
The teachings of Laukkanen et al. are discussed above and applied in the same manner.
According to “What’s The Difference? Woven vs. Non-Woven Gauze”, nonwoven is made from poly Rayon (1st paragraph on 2nd page) which is synthetic.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Laukkanen et al. and Cartier et al. are discussed above and applied in the same manner. Cartier et al. teach drying with glazing machine.
According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612